KENNEDY, Justice.
The plaintiff, Jesse James Brooks, appeals a summary judgment in favor of the defendant, Jack Bailey.
The plaintiff sought in the trial court to invoke the provisions of Ala.Code 1975, § 6-2-8, to suspend the operation of the statute of limitations on the claims brought against Bailey. Absent the applicability of § 6-2-8, Brooks’s claims are time-barred.
Section 6-2-8, in pertinent part, permits the suspension of the operation of statutes of limitations where the plaintiff is “imprisoned on a criminal charge for any term less than life.” By Brooks’s own admission he is in prison for life. The provisions of § 6-2-8 do not apply in this case.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ., concur.